Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Shane R. Thielen, Reg# 61,121, the application has been amended as follows: 
LISTING OF CLAIMS:
1.	A computer apparatus comprising:
at least one network interface device; and
at least one host processor in data communication with a memory storing processor executable code for configuring the at least one host processor to:
instantiate a data manager process thread;
instantiate a dynamic sub-carrier process thread; and
instantiate at least one application configured to provide data to a plurality of users at a plurality of classification levels,
where:
the data manager process thread is configured to:
receive a data packet from the at least one application, the data packet associated with one of the plurality of classification levels;
identify the associated classification level of data packet
create a container data structure to contain the data packet, the container data structure including a flag indicating the associated classification level; and
set the flag of the container data structure 
the dynamic sub-carrier process thread is configured to:
identify a flag of every outbound container data structure; and
route the outbound container data structure to a flagged classification level.
2.		      The computer apparatus of Claim 1, wherein the at least one host processor is further configured to instantiate a data shard networking element.
4.		      The computer apparatus of Claim 3, wherein the remote-control adapter is in data communication with the data manager process thread.
	     The computer apparatus of Claim 1, wherein the data manager process thread is further configured to:
receive a definition of one or more tenants at startup; and
define a port range for each of the one or more tenants.
     The computer apparatus of Claim 5, wherein the data manager process thread is further configured to:
instantiate a master tenant; and
transfer all port definitions to the master tenant.

	A network system comprising:
a plurality of network node devices, each of the plurality of network node devices comprising:
at least one network interface devices; and
at least one host processor in data communication with a memory storing processor executable code for configuring the at least one host processor to:
instantiate a data manager process thread;
instantiate a dynamic sub-carrier process thread; and

where:
the data manager process thread is configured to:
receive a data packet from the at least one application, the data packet associated with one of the plurality of classification levels;
identify the associated classification level of data packet
create a container data structure to contain the data packet, the container data structure including a flag indicating the associated classification level; and
set the flag of the container data structure 
the dynamic sub-carrier process thread is configured to:
identify a flag of every outbound container data structure; and
route the outbound container data structure to a flagged classification level.

11.     	The system of Claim 10, wherein the remote-control adapter is in data communication with the data manager process thread.
	The system of Claim 8, wherein the data manager process thread is further configured to:
receive a definition of one or more tenants at startup; and
define a port range for each of the one or more tenants.
14.     	The system of Claim 12, wherein the data manager process thread is further configured to:
instantiate a master tenant; and
transfer all port definitions to the master tenant.
	The system of Claim 12, wherein the dynamic sub-carrier module is further configured to share tenant port range definitions with other dynamic sub-carrier process threads on the network.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest instantiating a plurality of processing threads and at least one application to provide data packets, corresponding to several levels of classification, to users, via, utilizing one of the processing threads to identify the classification level of a packet, generating a container to store the packet and a flag utilized to determine a classification level associated with the packet, setting the flag of the packet contained within the container to indicate the classification level associated with the packet, and utilizing a separate dynamic sub-carrier processing thread to identify a flag associated with every container, and transmit the container containing the date packet to a range of ports corresponding to the flagged classification level, in the specific manner and combinations recited in claims 1-15.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Parthasarathy et al (US 10,686,916), which teaches packet classification for dynamic containers;
(ii) 	WIPO Parthasarathy et al (WO 2015/187200 A1), which discloses dynamic change implementation for changes in container definition and for providing packet 
(iii) 	NPL document "Dynamic Application Services in Container Environments" – F5 Container Solutions, 05/2018; and 
(iv) 	NPL document "Dynamic Resource Management for Application Containers" – Jim Bugwadia, DZone, Integration Zone, 01/13/2016.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of instantiating a plurality of processing threads and at least one application to provide data packets, corresponding to several levels of classification, to users, via, utilizing one of the processing threads to identify the classification level of a packet, generating a container to store the packet and a flag utilized to determine a classification level associated with the packet, setting the flag of the packet contained within the container to indicate the classification level associated with the packet, and utilizing a separate dynamic sub-carrier processing thread to identify a flag associated with every container, and transmit the container containing the date packet to a range of ports corresponding to the flagged classification level, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20211215